Simmons, Justice.
This was an application for k temporary injunction to prevent the street railroad company from building its„ track and operating its road on a certain street in the city of Rome, on the ground that the building and operating thereof would damage the property of the plaintiff. The judge granted the temporary injunction, but authorized the street railroad company to dissolve the injunction by giving and filing a bond with good security, for $5,000, payable to the plaintiff, and conditioned to pay him all the damages that might be recovered by him or assessed for damages done the property by reason of the building and operating of the road. The plaintiff excepted to the order of the judge allowing the injunction to be dissolved upon these terms. The plaintiff insisted that the injunction ought to stand *234until he was first paid the damages which he had sustained by the reason of the building of the road. The street railroad company did not seek to take any of the property of the plaintiff. The only question was, whether the plaintiff’s property would be damaged by the building and operating of the road; and upon this question the evidence was conflicting. Where the evidence on this subject was conflicting, audit was doubtful whether the plaintiff would be damaged or not, the judge did not abuse his discretion in allowing the injunction to be dissolved upon the terms recited in his order. Moore v. City of Atlanta, 70 Ga. 611; Doolittle v. E. T., V. & G. Ry Co., 80 Ga. 658.

Judgment affirmed.